DISSENTING OPINION
By CROW, PJ.
Though the opinion of the majority does not so state, I take it that if the witness Ida Henning was not competent to testify, the admission of her evidence would have constituted prejudicial error and required reversal o-f the judgment, because such testimony was material to the proof of the case of the plaintiff in that it was the only evidence tending to prove statements by the- deceased in support of the contract sued on, the only other evidence tending to prove such contract, having been wholly circumstantial.
To a correct understanding of the case it is quite essential to set forth, which the majority opinion fails to do, that the witness Ida Henning, administratrix, was the mother of. the plaintiff.
As such administratrix she was, when testifying, as stated in the majority opinion, a co-defendant of another administratrix which latter disallowed plaintiff’s claim.
Thus a party a defendant, namely Ida Henning, also mother of plaintiff, testified adversely to another party,' a defendant, namely another administratrix, the testimony so given, having been, 'as we have said, material to the establishment of plaintiff’s cause of action.
If that situation lies within the strict letter of- §11.495-, GC, nothing more need be said, and the judgment should be reversed. If it be not within the strict letter of that section, it is, in my opinion, plainly within the reason and spirit of it and the two preceding sections, and calls for the application of the principles of the- three sections, as provided 'in the closing paragraph of §11495, GC.
When due regard is had to the-evil sought to be prevented by the three sections mentioned, in such a case as the instant one, namely the restriction of testimony to the end that the estate of a deceased person, be protected against false! claims, the evidence of Ida Henning while administratrix of the estate -of her decedent in furtherance of the establishment of a claim against that estate, is forbidden either by the strict letter of the statutes or by their reason and spirit. . .
The case relied on by the majority, 21 Oil *470St 658, is so meagerly reported, as to be of little if any value as a precedent, excepting it is quite clear’ that the parties as administrators respectively were adverse to each other, and that the administrator whom the court ruled could testify gave his testimony in behalf of his own decedent.